2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with James Flight, on 06/11/2021.

1. (Currently Amended) An apparatus comprising:
at least one memory; and
an instruction retriever to, in response to a first verification validating that an indication of an instruction includes a valid (1) location and (2) format corresponding to the instruction, retrieve the instruction from a repository, the location being a location associated with the repository; 
an instruction validator to perform a second verification on the instruction; and
an instruction executor interface to direct a component server to execute the instruction in response to the second verification, the instruction to cause the component server to install an update to the apparatus.



3. (Original)	The apparatus of claim 1, wherein the instruction validator is to perform the second verification by performing at least one of:
	a third verification to identify whether pre-requisites of the instruction has been installed; and
	a virus scan on the instruction.

4. (Original)	The apparatus of claim 1, wherein the apparatus includes an instruction executor to execute the instruction in a separate execution space from the instruction executor interface.

5. (Original)	The apparatus of claim 4, wherein the instruction retriever is to store the instruction in an instruction cache, and the instruction executor interface is to direct the instruction executor to execute the instruction stored in the instruction cache.

6. (Original)	The apparatus of claim 1, wherein the apparatus is to, responsive to the second verification indicating the instruction is not valid, delete the instruction from an instruction cache.



8. (Currently Amended)	A non-transitory computer readable medium comprising first instructions which, when executed, cause at least one processor to at least:
in response to a first verification validating that an indication of a second instruction includes a valid (1) location from which the second instruction is to be retrieved and (2) format corresponding to the second instruction, retrieve the second instruction from a repository associated with the location; 
perform a second verification on the second instruction; and
direct a component server to execute the second instruction in response to the second verification, the second instruction to cause the component server to install an update to a management agent.

9. (Original)	The non-transitory computer readable medium of claim 8, wherein the first instructions, when executed, cause the at least one processor to perform the second verification by computing a first checksum of the second instruction and comparing the first checksum to a second checksum provided by the repository.

10. (Original)	The non-transitory computer readable medium of claim 8, wherein the first instructions, when executed, cause the at least one processor to perform the second verification by performing at least one of:

	a virus scan on the second instruction.

11. (Original)	The non-transitory computer readable medium of claim 8, wherein the first instructions, when executed, cause the at least one processor to execute the second instruction in a separate execution space from the management agent.

12. (Original)	The non-transitory computer readable medium of claim 11, wherein the first instructions, when executed, cause the at least one processor to:
store the second instruction in an instruction cache; and 
execute the second instruction stored in the instruction cache.

13. (Original)	The non-transitory computer readable medium of claim 8, wherein the first instructions, when executed, cause the at least one processor to, responsive to the second verification indicating the second instruction is not valid, delete the second instruction from an instruction cache.

14. (Original)	The non-transitory computer readable medium of claim 8, wherein the second instruction is a PowerShell script file.

15. (Currently Amended)	A method comprising:
at a repository from which the instruction is to be retrieved and (2) format corresponding to the instruction, retrieving the instruction from [[a]] the repository; 
performing a second verification on the instruction; and
directing a component server to execute the instruction in response to the second verification, the instruction to cause the component server to install an update to a management agent.

16. (Original)	The method of claim 15, further including performing the second verification by computing a first checksum of the instruction and comparing the first checksum to a second checksum provided by the repository.

17. (Original)	The method of claim 15, further including performing the second verification by performing at least one of:
	a third verification to identify whether pre-requisites of the instruction has been installed; and
	a virus scan on the instruction.

18. (Original)	The method of claim 15, further including executing the instruction in a separate execution space from the management agent.

19. (Original)	The method of claim 18, further including:

executing the instruction stored in the instruction cache.

20. (Original)	The method of claim 15, further including, responsive to the second verification indicating the instruction is not valid, deleting the instruction from an instruction cache.

21.  (New)       An apparatus, comprising:
at least one memory; and
first instructions in the apparatus; and 
processor circuitry to execute the first instructions to:
in response to a first verification validating that an indication of a second instruction includes (1) a valid location from which the second instruction is to be retrieved and (2) a valid format corresponding to the second instruction, retrieve the second instruction from a repository associated with the location; 
perform a second verification on the second instruction; and
direct a component server to execute the second instruction in response to the verification, the second instruction to cause the component server to install an update to a management agent.

22.  (New)         The apparatus of claim 21, wherein the processor circuitry is to perform the second verification by computing a first checksum of the second instruction and comparing the first checksum to a second checksum provided by the repository.


              a third verification to identify whether a pre-requisite of the second instruction has been installed; and
              a virus scan on the second instruction.

24. (New)          The apparatus of claim 21, wherein the component server is to execute the second instruction in a separate execution space from the management agent.

25.  (New)         The apparatus of claim 21, wherein the processor circuitry is to:
cause storage of the second instruction in an instruction cache; and 
direct the component server to execute the second instruction from the instruction cache.

26.  (New)         The apparatus of claim 21, wherein the processor circuitry is to, responsive to the second verification indicating the second instruction is not valid, delete the second instruction from an instruction cache.

27.  (New)         The apparatus of claim 21, wherein the second instruction is a PowerShell script file.







Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Masui (US PGPub 20040194108), in view of Choe (US Patent 8291093), and further in view of Tan (US PGPub 20090037204) failed to disclose: an apparatus comprising: at least one memory; and an instruction retriever to, in response to a first verification validating that an indication of an instruction includes a valid (1) location and (2) format corresponding to the instruction, retrieve the instruction from a repository, the location being a location associated with the repository; an instruction validator to perform a second verification on the instruction; and an instruction executor interface to direct a component server to execute the instruction in response to the second verification, the instruction to cause the component server to install an update to the apparatus, as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Masui, Choe and Tan discloses of an apparatus comprising: at least one memory; and an instruction retriever to, in response to a first verification validating that an indication of an instruction includes a valid location, the location being a location associated with the repository; an instruction validator to perform a verification on the instruction; and the instruction to cause the component server to install an update to the apparatus
However, the prior art, Masui, Choe and Tan failed to disclose as cited above. Claim 8 is the product claim, similar to the claim 1; claim 15 is the method claim, similar to the claim 1; and claim 21 is another system claim, similar to the claim 1. Therefore, claims 1-27 are allowed.

. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193